Citation Nr: 0121554	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  94-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an effective date prior to May 22, 1995, for 
the award of a 30 percent evaluation for breast nodules, to 
include fibroadenoma of the right breast, status post 
lumpectomy. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to June 
1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2000 rating decision from the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a May 1991 rating decision, the veteran was awarded 
service connection for breast nodules, to include calcifying 
fibroadenoma of the right breast.

3.  On September 23, 1991, the veteran underwent a partial 
right areolar mass excision with underlying inflammatory 
tissue.

4.  The veteran has reported tenderness, asymmetry, scarring, 
disfigurement, and loss of sensation in her right breast as a 
result of the September 23, 1991 surgical procedure.

5.  In a May 1999 statement, a VA physician described the 
veteran's 1991 procedure as a lumpectomy and opined that it 
most likely involved removal of a significant amount of 
tissue, including a portion of the areola, resulting in an 
alteration in the size and form of the breast.



CONCLUSION OF LAW

The criteria for an effective date of September 23, 1991, for 
the assignment of a 30 percent evaluation for breast nodules, 
to include calcifying fibroadenoma of the right breast status 
post lumpectomy have been met.  38 U.S.C.A. §§ 5110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § § 3.114, 3.400, 4.3, 
4.7, 4.20, 4.118, Diagnostic Codes 7806, 7819 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports and opinions as well as VA outpatient 
treatment records and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.

Furthermore, the veteran and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for the assignment of a 30 percent evaluation of the 
veteran's service-connected right breast disability.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran and her representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the veteran was afforded a hearing 
before a Member of the Board and submitted additional medical 
evidence.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  

The applicable law and regulations governing effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

However, where pension, compensation, or dependency or 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such an award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  See 
38 C.F.R. § 3.114(a).  

A review of the record reflects that in May 1991, the veteran 
was awarded service connection for breast nodules, to include 
calcifying fibroadenoma of the right breast, evaluated as 
noncompensable effective from June 14, 1990.  At that time, 
the veteran's disability was evaluated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7819.  In a March 2000 rating 
decision, the RO determined that a 30 percent evaluation was 
warranted for breast nodules, to include calcifying 
fibroadenoma of the right breast status post lumpectomy, 
effective from May 22, 1995.  This evaluation was awarded 
pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7626 (2000).  
In a December 2000 rating decision, the RO determined that a 
10 percent evaluation was warranted under Diagnostic Code 
7819 for breast nodules, to include calcifying fibroadenoma 
of the right breast status post lumpectomy, for the period 
from September 23, 1991 to May 22, 1995.  

The veteran contends that an effective date of September 23, 
1991 is warranted for the assignment of a 30 percent 
evaluation for her service-connected breast nodules, to 
include calcifying fibroadenoma of the right breast status 
post lumpectomy.  

During the pendency of the veteran's appeal, the applicable 
rating criteria found in 38 C.F.R. § 4.116, Diagnostic Code 
7626 were revised effective May 22, 1995.  Diagnostic Code 
7626 currently provides that a 30 percent evaluation is 
warranted following a simple mastectomy or wide local 
excision with significant alteration of size or form in one 
breast.  Prior to May 22, 1995, Diagnostic Code 7626 provided 
that a 30 percent rating was warranted for the removal of one 
mammary gland without the removal of axillary glands.  See 
38 C.F.R. § 4.116, Diagnostic Code 7626 (1994).  In 
accordance with the Court's decision in Karnas, the version 
most favorable to the veteran was applied.  However, pursuant 
to 38 C.F.R. § 3.114(a), an award under the revised 
diagnostic code may not be assigned prior to the effective 
date of the revision.  Thus, a 30 percent evaluation was 
awarded for the veteran's right breast disability under the 
new criteria of Diagnostic Code 7626 effective from May 22, 
1995, the date of the revision.  

The relevant factual evidence of record reflects that the 
veteran underwent a partial right areolar mass excision with 
underlying inflammatory tissue on September 23, 1991.  Upon 
VA examination dated in February 1994, the veteran reported 
decreased sensation in the upper portion of her right breast.  
The veteran has also reported tenderness, asymmetry, 
scarring, and disfigurement of the right breast as a result 
of the September 1991 surgical procedure.  She asserts that 
the upper one-third of the areola was completely removed.  In 
a May 1999 statement, a VA physician described the veteran's 
1991 procedure as a lumpectomy and opined that it most likely 
involved removal of a significant amount of tissue, including 
a portion of the areola, resulting in an alteration in the 
size and form of the breast. 

The surgery in September 1991 did not constitute removal of 
the mammary gland. Accordingly, as the veteran was not 
entitled to a 30 percent evaluation under the rating criteria 
of Diagnostic Code 7626 in effect prior to May 22, 1995, the 
Board will consider whether she was entitled to a 30 percent 
evaluation for the period from September 23, 1991 to May 22, 
1995 under an analogous diagnostic code.  Pursuant to 
38 C.F.R. § 4.20, when a disability is not found within the 
rating schedule, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  

38 C.F.R. § 4.118, Diagnostic Code 7819 contemplates benign 
new growths of the skin and provides that such should be 
rated as scars and disfigurement.  The rating schedule also 
provides that unless otherwise provided, codes 7807 through 
7819 should be rated as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  

Superficial and poorly nourished scars with repeated 
ulceration warrant a 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).  Superficial 
scars which are tender and painful on objective demonstration 
warranted a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  A 10 percent 
evaluation is the highest rating provided by these rating 
codes.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2000) 
provides that other scars are rated on limitation of function 
of the part affected.  Finally, 38 C.F.R. § 4.118, Diagnostic 
Code 7806 provides that a 30 percent evaluation is warranted 
for eczema with exudation or constant itching, extensive 
lesions, or marked disfigurement.    

Following careful consideration of all evidence of record, 
including the veteran's June 2001 hearing testimony, the 
Board concludes that entitlement to an effective date of 
September 23, 1991, is warranted for the assignment of a 30 
percent evaluation for breast nodules, to include 
fibroadenoma of the right breast status post lumpectomy, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
Board recognizes that the veteran does not have eczema; 
however, the evidence does demonstrate marked disfigurement 
of the right breast following the September 23, 1991 surgery.  
The Board also recognizes that 38 C.F.R. § 4.118, Diagnostic 
Code 7804, regarding tender and painful scars may be 
applicable.  However, the evidence demonstrates that the 
veteran's right breast was not only tender, but also 
disfigured as to size and form as a result of the September 
1991 surgical procedure.  Thus, the Board finds Diagnostic 
Code 7806 to be most applicable in this instance.  

Accordingly, the Board concludes that the veteran's breast 
nodules, to include fibroadenoma of the right breast status 
post lumpectomy, is most appropriately rated as analogous to 
eczema because the evidence demonstrates marked disfigurement 
of the right breast.  The Board further finds that an 
effective date of September 23, 1991 is warranted for the 
assignment of a 30 percent evaluation for the right breast 
disability pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7806.  



ORDER

Entitlement to an effective date of September 23, 1991, for 
the assignment of a 30 percent evaluation for breast nodules, 
to include fibroadenoma of the right breast status post 
lumpectomy is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

